Citation Nr: 1526336	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision that denied service connection for degenerative joint disease of the left knee.  The Veteran timely appealed.

In April 2013, the Veteran testified during a hearing before RO personnel.

In April 2015, the Veteran testified during a video conference hearing before the undersigned.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint disease of the left knee had its onset in service.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that his left knee disability had its onset during active service.  He stated that he was treated in active service for left knee pain, and was then diagnosed with patellar femoral syndrome.  He later was diagnosed with degenerative joint disease of the left knee.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records show that the Veteran was treated in September 1986 for left knee pain, which was worse after climbing stairs or running or jumping.  He reported having a two-week history of left knee pain, and reported no injury to the left knee.  Examination of the left knee in September 1986 revealed no effusion and revealed full range of motion.  Lachman, abduction stress, pivot shift, and McMurray's signs were negative.  The assessment was patellar femoral syndrome, and records show a line of duty determination of " yes."  Anti-inflammatory medications were prescribed.  The Veteran was to follow-up, if needed, in two-to-three weeks; and records indicate that physical therapy would then be considered, if no better.  

Service treatment records document no follow-up treatment.  Clinical evaluation in December 1989 revealed that the Veteran's lower extremities were normal.

There is no competent evidence of arthritis of the left knee either in service or within the first post-service year.

The report of a July 1993 VA examination reveals normal range of motion in all joints with no deformities, including knees.

X-rays taken in December 1997 reveal degenerative changes at the left knee, predominately the medial joint space compartment, and resulting in mild genu varus deformity.  VA records, dated in February 1999, reveal that the Veteran occasionally wore a knee brace when working, and that he took prescribed medications for knee pain.  The assessment then was degenerative joint disease.  Records reflect that he continued to undergo treatment for chronic left knee pain with arthritis since February 2000.

X-rays taken of the Veteran's left knee in July 2010 reveal severe decrease in the height of the medial compartment.

An October 2010 statement from the Veteran's employer reflects that the Veteran worked post-service as a field service engineer on commercial HVAC and refrigeration equipment, which was physically demanding,

During a February 2011 VA examination, the Veteran reported having pain in the left knee on a daily basis; and reported having instability on occasion, as well as swelling.  He reported having physical therapy in the past year, and reported taken medications for left knee pain.  He also wore a knee brace.  The Veteran reported being employed in the field of refrigeration and air-conditioning, and reported that he was unable to climb ladders and was unable to kneel.  He reported flare-ups, lasting from one-to-two days, which forced him to rest and stop all physical activity.  

Following examination in February 2011, diagnoses included ligamentous laxity, degenerative joint disease, and internal derangement at the left knee.  The February 2011 examiner opined that it was less likely than not that the Veteran's present problems were related to his military service.  In support of the opinion, the examiner noted that service treatment records document one apparently minor injury with a normal physical examination; and that no profile was issued at the time, and the Veteran was not referred for specialty or further treatment.  The examiner also noted that the event occurred more than twenty years ago, and that the Veteran carried out relatively strenuous work since leaving active service.

In April 2013, the Veteran testified that he had no problems with his left knee prior to the in-service incident; and that his left knee problems continued post-service.

In April 2015, the Veteran testified that he first started receiving VA treatment for his left knee pain approximately three years after his service discharge.  Prior to that, he treated himself with over-the-counter medications.  He testified that, basically, his left knee pain had gotten severe enough that over-the-counter medications no longer worked; and that he sought VA treatment.  He testified that there was thinning of the cartilage on the inside of his left knee, and that it was "going bone to bone."  He testified of having knee pain since his service discharge.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
 
Here, the February 2011 examiner acknowledged the in-service left knee treatment, which is documented in the service treatment records.  Obviously, however, the examiner had not considered the Veteran's subsequent testimony of having left knee pain daily since active service, and of his self-treatment with over-the-counter medications until 1997, when he sought VA treatment.  Rather, the February 2011 examiner based an adverse opinion as to causation on the nearly 20-year gap between the Veteran's active service and his current left knee disability post-service.  This premise is not factually accurate.  In this regard, the February 2011 opinion lacks probative value because it was based on an inaccurate factual premise.  As noted above, X-rays first revealed degenerative changes of the Veteran's left knee a few years after service in December 1997.

Also, the Veteran has claimed a continuity of symptomatology with regard to his left knee pain since the in-service incident.  Again, the Board finds the Veteran's statements to be credible.  He is competent to report what occurred in service and after service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of treatment for left knee pain in service and lay evidence of continuity of left knee pain after discharge, as well as a current diagnosis of degenerative joint disease of the left knee, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  





	(CONTINUED ON NEXT PAGE)




Resolving all doubt in the Veteran's favor, the Board finds that degenerative joint disease of the left knee had its onset in service.  See 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


